Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 12/22/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-16, 18-19, 21, and 23 are pending. 
Response to Applicant’s Argument
In response to “The Office Action alleges that the claimed elements of the invention are "a mental process", however, the claims recite steps that cannot practically be performed in the human mind. The technical solutions defined by amended Claims 1 and 14 involve the processing of medical texts written in natural languages, which require the use of natural language processing technology to extract structured data from natural language. (See paragraph [0003] of the application)” and “Therefore, the above processes require natural language processing technology, and cannot practically be performed in the human mind. Accordingly, the claimed elements are not a mental process”.
According to the Supreme Court, a patent may issue for the means or method of producing a certain result, or effect, and not for the result or effect produced. Diamond v. Diehr, 450 U.S. 175, 182 n. 7 (1981). Likewise, according to the Court of Appeal for the Federal Circuit (“CAFC”), the focus is on whether the claim “focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
The independent claims recite the results or effect produce by natural language processing technology, but does not recite any particular application of or improvement to natural language processing technology. Specifically, steps (1)-(5) are as followed:
(1) segmenting, by at least one processor, the medical text into a plurality of words; 
performing, by at least one processor, the following operations on each of the plurality of words as a target word: 
(2) determining, by at least one processor, a local annotation feature and a global annotation feature of the target word, wherein the local annotation feature comprises the target word, and wherein the global annotation feature comprises a relationship between the target word and a recognized medical entity; 
(3) determining, by at least one processor, a label for the target word from a plurality of candidate labels based on the local annotation feature and the global annotation feature of the target word; 
(4) obtaining, by at least one processor, a combination relationship between the target word and a previous word of the target word based on the label for the target word, wherein the combination relationship comprises combination and non-combination; and 
(5) recognizing, by at least one processor, the combined words as the medical entity based on the combination relationship.
Each of the aforementioned steps (1)-(5) may be the results or effects of a natural language processing technology using at least one processor. However, there is no recitation or description of any particular natural language processing technology that would produce such results or effects. Furthermore, each of the steps corresponds to some form of data analysis such as data segmentation, data relationships determination, and data recognition, which are essentially mental analysis.
Absent any limitations describing any particular natural language processing technology that would produce the aforementioned results or effects, or any application of recognized medical entity to improve any natural language processing technology, the claims are directed toward mental steps. 
In response to “The technical problem to be solved by amended Claims 1 and 14 is how to accurately recognize medical entities from natural language medical texts” and “The arrangements of amended Claims 1 and 14 can extract structured data, i.e., medical entities, from natural language medical texts by considering the local and global annotation features of the word in the medical text, as well as the mutual relationship between the annotation and combination. Thus, higher accuracy of medical entity recognition can be realized. (See paragraph [0062] of the application)”.
The Supreme Court held that when a claim containing an abstract idea (e.g., mathematical formula) implements or applies that abstract idea (e.g., math formula) in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of §101. Diamond v. Diehr, 450 U.S. 175, 192 (1981). On the other hand, limiting an abstract idea to one field of use do not convert otherwise ineligible concept into an inventive concept. Intellectual Ventures I L.L.C. v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).
For example, In Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the CAFC, is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016). When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer." Id. at 1312-13.
Further, in Enfish, the CAFC found it relevant to ask whether claims are directed to an improvement to computer functionality versus being directed to an abstract idea. Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. 
In the instant application, there is no specific assertion within the claims regarding any particular natural language processing technology or any limitation describing any particular improvement to a specifically asserted natural language processing technology. Instead, the claim limitations described data analysis steps comprising data segmentation, data relationship determination, and data recognition. 
Simply limiting such data analysis steps to the field of natural language processing or arguing that these steps would produce the result or effect of “higher accuracy of medical entity recognition can be realized” are not sufficient for patent eligibility because the claims does not (A) describe any application or use of such data analysis in natural language processing or (B) how these data analysis steps are used in any specifically asserted improvement to natural language processing. 
Therefore, the claims failed to recite any limitations that would integrate the aforementioned data analysis steps into any practical application. 
In response to “That is, in Qi, if the middle word is in the fragment, the fragment is assigned a positive label, and if the middle word is not in the fragment, the fragment is assigned a negative label. The process of assigning labels is related to the presence or absence of the middle word, but has nothing to do with local annotation feature and the global annotation feature of the middle word. In contrast, in amended Claim 1, the determination of the label for the target word is related to the local annotation feature and the global annotation feature of the target word”. 
Qi teaches bio-relation extraction bRE tasks that aim to discover biomedical relationships of interest reported in literature through identifying the textual triggers with different levels of detail in the text (¶65). 
In one implementation to identify protein-protein-interaction PPI, the tasks aim to (1) retrieve PubMed abstracts describing PPIs, (2) classify text sentences as PPI relevant or not relevant, and (3) when protein entities have been recognized in the sentence, extract which protein-protein pairs having interaction relationship (¶65). In particular, Qi learns a mapping of each word to a vector of real values or “embedding”, which describes word’s semantic meaning, from unlabeled text (¶68), which aimed to capture: local semantic patterns in short text segments (e.g., text windows of 7 words) (¶69) and global semantic distribution (¶70).
With regard to local semantic patterns in short text segments, Qi constructs a first auxiliary task which learns to predict whether a given short word window exists naturally in biomedical literature or not (¶72). The real text fragments are labeled as positive examples, and negative text fragments are generated by random word substitution (¶72). That is, Qi tries to recognize if the word in the middle of the input window is related to its context or not in order to embed the words into an M-dimensional space (¶72) in order to capture words’ semantic meanings (¶69).  
Furthermore, with respect to global semantic distribution, Qi uses a second auxiliary task to catch word semantics within longer text sequences by generating a weighted sum of the longer text sequences’ included word embeddings (¶75). 
The goal of the two auxiliary tasks is to learn a mapping of each word to a vector of real values describing word’s semantic meaning in order to learn embedded feature representations from unlabeled text (¶68). That is, to determine a label or a real value vector describing the semantic meaning for each word; i.e., a semantic label for each word. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18-19, 21, and 23 are rejected under 35 USC 101 as directing toward non-statutory subject matter. 
Claim 1 recites a method (i.e., a process). Claim 14 recites an apparatus (i.e., a machine). Reply to Decision on Appeal of June 8, 2021
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application. Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct. 2347, 2355 (2014).
Step One (Step 2A) is a two prong test that requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept. See MPEP 2106.04. 
Step 2A Prong (1) requires the determination of the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04(a).
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106.04(a).
If the claim recites an enumerated patent ineligible concept, then Prong (2) of Step One (Step 2A) requires the determination of whether the claim integrates the patent ineligible concept into a practical application. Individually and in combination, identifying whether there are any additional elements recited in the claim beyond the judicial exceptions and evaluating those additional elements to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. See MPEP 2106.04(d).
Under Step 2B, if the claim does not integrate the ineligible concept into a practical application and therefore directed to a judicial exception, evaluate whether the claim provides an inventive concept by determining whether there are additional elements, individually and in ordered combination, amount to significantly more than the exception itself. See MPEP 2106.04.
Step 2A Prong (1)
The “directed to” inquiry does not ask whether the claims involve a patent ineligible concept but, considered in light of the specification, whether the claim as a whole is directed to excluded subject matter or directed to an improvement to computer functionality. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
Therefore, Prong (1) of Step 2A requires identifying specific limitations in the claims that recites (“describes” or “set forth”) an abstract idea and determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04 (“Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception”).
Under Prong (1), Claim 1 recites a computer implemented method for recognizing a medical entity in a medical text, the method comprising: 
(1) segmenting, by at least one processor, the medical text into a plurality of words; 
performing, by at least one processor, the following operations on each of the plurality of words as a target word: 
(2) determining, by at least one processor, a local annotation feature and a global annotation feature of the target word, wherein the local annotation feature comprises the target word, and wherein the global annotation feature comprises a relationship between the target word and a recognized medical entity; 
(3) determining, by at least one processor, a label for the target word from a plurality of candidate labels based on the local annotation feature and the global annotation feature of the target word; 
(4) obtaining, by at least one processor, a combination relationship between the target word and a previous word of the target word based on the label for the target word, wherein the combination relationship comprises combination and non-combination; and 
(5) recognizing, by at least one processor, the combined words as the medical entity based on the combination relationship.
Claim 14 recites an apparatus for recognizing a medical entity in a medical text, the apparatus comprising: at least one processor; and at least one memory storing a computer program; wherein the computer program is executable by the at least one processor, whereby the apparatus is configured to perform the method of claim 1. 
Individually, step (1) “segmenting the medical text into a plurality of words” corresponds to a step of collecting information, limited to a particular content (collecting words in medical text). This constitutes a mental process within the realm of abstract ideas. Electric Power Grp., L.L.C. v. Alstom SA, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (“we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract idea”). See also See MPEP 2106.04(a)(2)IIIA (“a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind”).
Individually, step (2) “determining a local annotation feature and a global annotation feature of the target word…” where local annotation feature comprises parts of speech of the target word and words surrounding the target words (dependent claims 6-7 and 19 specification ¶32, e.g., a target word, three previous words of the target word, three posterior words of the target word, the part of speech of the target word, parts of speech of the three previous words of the target word, and parts of speech of the three posterior words of the target word) and where global annotation feature comprises relationships between target word’s surrounding words and medical entity (dependent claims 8-9 and 21, specification ¶32, e.g., the global annotation feature includes whether the target word being contained in the recognized medical entity, whether the previous word of the target word being contained in the recognized medical entity, and whether the posterior word of the target word being contained in the recognized medical entity). 
The Court of Appeals for the Federal Circuit (“CAFC”) held that analyzing information by steps people go through in their minds, without more, as essentially mental processes within the abstract idea category. Electric Power Grp., 830 F.3d at 1353. Here, step (2) involves analyzing target words and its surrounding words to determine respective parts of speeches (i.e., nouns, adjectives, etc.) and respective relationship to medical entities. Accordingly, step (2) corresponds to abstract mental process.  
Individually, step (3) “determining a label for the target word…” corresponds to a mathematical procedure utilizing a mathematical formula to calculate a label probability (dependent claims 3-4 and specification ¶51). The CAFC treated analyzing information by mathematical algorithms as essentially mental processes within the abstract idea category. Electric Power Grp., 830 F.3d at 1353 (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). Accordingly, step (3) is essentially a mental process. 
Individually, step (4) “obtaining a combination relationship…” corresponds to a mathematical procedure to calculate label combination probability and a label non-combination probability (specification ¶52 and ¶56). Therefore, like step (3), it is essentially a mental process for analyzing information using a mathematical algorithm. 
Individually, step (5) “recognizing the combined words as the medical entity based on the combination relationship” correspond to another mental analysis utilizing the aforementioned analysis and mathematical calculations.
As an ordered combination, steps (1)-(5) are performed in order to recognize combined words as the medical entity based on combination relationship. The CAFC held that "collecting data," "recognizing certain data within the collected data set," and "storing the recognized data in memory,"…is a well-established "basic concept". TLI Commc’ns L.L.C. Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016). Specifically, recognizing combined words as medical entity based on combination relationship is a step of making an observation or judgment enumerated under category (c) mental processes. 
Therefore, Claims 1 and 14 “described” mental processes enumerated under category (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A Prong (2). 
Under Prong (2) of Step 2A, the goal is to determine whether the claim is directed to the recited exception by evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See MPEP 2106.04II(A). 
In particular, evaluating integration into a practical application requires identifying whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements, individually and in combination, to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit (“CAFC”). See MPEP 2106.04(d). 
The Supreme Court held that when a claim containing an abstract idea (e.g., mathematical formula) implements or applies that abstract idea (e.g., math formula) in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of §101. Diamond v. Diehr, 450 U.S. 175, 192 (1981); MPEP 2106.04(d)I (“Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b)”). See also Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“Transformation and reduction of an article "to a different state or thing" is the clue to the patentability of a process claim that does not include particular machines”).
Likewise, a patent may issue for the means or method of producing a certain result, or effect, and not for the result or effect produced. Diehr, 450 U.S. at 182 n. 7. Therefore, the focus is on whether the claim “focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”. McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Enfish, 822 F.3d at 1336.
In Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the Court of Appeal for the Federal Circuit (CAFC), is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016).When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer." Id. at 1312-13.
Further, in Enfish, the CAFC found it relevant to ask whether claims are directed to an improvement to computer functionality versus being directed to an abstract idea. Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. 
Therefore, the focus of the claims is on a specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id. at 1336. See also MPEP 2106.04(d)I (“an improvement in the functioning of a computer or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a)”).
On the other hand, the Supreme Court held that mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2358. For example, in Alice, the Supreme Court held that data processing systems with data storage unit and transmission units were purely functional and generic and such recitation of hardware failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. Id. at 2360. See MPEP 2106.04(d)I (“Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”).
Individually, claim 14 required an apparatus, a processor, and a memory to perform the steps (1)-(5) of claim 1. The memory and processor required by the claim are akin to the recitation of purely functional and generic hardware (i.e., data processing system and data storage unit) in Alice that failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. 
As an ordered combination, the utilization of computer, processor, memory failed to integrate the mental processes of claims 1 and 14 into a practical application because the claims merely used computer components as tools to perform an abstract idea. Unlike the industrial process for curing rubber in Diehr, the claimed mental process is not a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect. 
Further, the claims do not use computer components (processors, memory) to solve a technological problem or to improve an existing technological process. Instead of being applied in a process designed to solve a technological problem like the conventional industry practice in Diehr or to improve a relevant technology in Enfish, the components were generic machinery invoked as tools to perform the aforementioned mental processes.
Finally, the claimed process in Enfish was a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. In contrast, there is no such focus within the claims to a specific asserted improvement in computer capabilities because the computer components were used as tools to perform an abstract mental process. 
Even if the components improve the mental process, an improved mental process is still not a structure or process the patent laws were designed to protect. 
Therefore, as an ordered combination, claims 1 and 14 do not integral abstract mental processes into a practical application and the claims are instead directed toward patent ineligible mental processes.
Step 2B Inventive Concept.
The Guideline stated that if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B where it may still be eligible if it amounts to an “inventive concept”. See MPEP 2106.04IIA and MPEP 2106.05.  
Further, an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces. BASCOM Global Internet Servs. v. AT&T Mobility, 827, F3d 1341, 1350 (Fed. Cir. 2016). 
In BASCOM, the CAFC held that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior similar to concepts previously found to be abstract. BASCOM, 827 F.3d at 1348. However, the CAFC determined that the claims did not merely recite filtering content along with the requirement to perform it on the internet or on a set of generic computer components, nor did the claims preempt all ways of filtering content on the internet. Id. at 1350.
Rather, the inventive concept described and claimed was the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user that gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on an internet service provider “ISP” server. Id. By taking a prior art filter solution (one size fits all filter at internet service provider “ISP” server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention improves the performance of the computer system itself. Id. at 1351. 
On the other hand, implementation via computers does not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims”). Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (“Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent-eligibility). 
Similarly, limiting an abstract idea to one field of use do not convert otherwise ineligible concept into an inventive concept. Intellectual Ventures I L.L.C. v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).  Neither does adding computer functionality to increase the speed or efficiency of the process confer patent eligibility on an otherwise abstract idea. Intellectual Ventures I, 792 F.3d at 1367 (citing Bancorp Servs., LLC v. Sun Life Insurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”)).    
For example, in Intellectual Ventures I, the claims generally relates to customizing web page content as a function of navigation history and information known about the user via an interactive interface or a selectively tailored medium by which a web site user communicates with a web site information provider. Intellectual Ventures I., 792, F.3d at 1369. The CAFC held that the claim relates to an abstract concept of customizing information based on information known about the user and navigation history. Id. 
Further, the claim provided no inventive concept to support patent eligibility because the interactive interface simply describes a generic web server with attendant software, tasked with providing web pages to and communicating with the user’s computer. Id. at 1370. Such required use of a software brain tasked with tailoring information and providing it to the user provides no additional limitation beyond applying an abstract idea, restricted to the internet, on a generic computer. Id. at 1371.
In the instant application, the individual recitation of processor, memory merely invoke generic machinery rather than focus on any particular technological device. 
As an ordered combination, unlike BASCOM that described an unconventional combination to provide both the benefits of a filter on a conventional local computer and the benefits of a filter on the conventional ISP server, the utilization of computer components to recognize combined words as medical entities based on combination relationship analysis merely perform its conventional established function to apply the mental processes, on a computer it.
Rather, the utilization of such known computer components are akin to the interactive interface describing a generic web server with attendant software tasked with providing web pages to and communicating with the user’s computer as in Intellectual Ventures I. That is, the processor is a software brain tasked with performing data analysis and mathematical calculation to recognize medical entities that provides no additional limitation beyond applying an abstract idea on a generic computer with processor and memory.
Even if the utilization of such components result in a new and presumably better way to recognize medical entities or increase the speed or efficiency of such process, the outcome still fail to confer an inventive concept per the holdings of the CAFC in Intellectual Ventures I. 
Therefore, Claims 1 and 14 do not supply an inventive concept.
Dependent claims failed to integrate the abstract idea into a practical application or provide an inventive concept because the dependent claims further defined candidate labels (claims 2 and 15), calculating label probabilities (claims 5, 16, and 18), further defined combination feature (claims 10-11 and 23), and claiming a mathematical algorithm enumerated under category (a) (Claim 13). 
Such dependent claims merely further defined the abstract mental process applying mathematical algorithm to recognize medical entities but failed to provide either a practical application (i.e., applying the abstract mental process in a technological process to provide an asserted improvement in such technological process) or an inventive concept (i.e., an unconventional combination of conventional components).
For the above reasons, Claims 1-16, 18-19, 21, and 23 are patent ineligible. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1, 6-9, 14, 19, and 21 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Qi et al. (US 2011/0270604 A1).
Regarding Claims 1 and 14, Qi discloses an apparatus for recognizing a medical entity in a medical text (Fig. 1 and see example of Fig. 2; ¶65, bio-relation extraction task aim to discover biomedical relationships of interest reported in the literature), the apparatus comprising: 
at least one processor (¶98, CPU); and 
at least one memory storing a computer program; wherein the computer program is executable by the at least one processor (¶98, application program stored in RAM or ROM), whereby the apparatus is configured to: 
segment the medical text into a plurality of words (¶66, embedding operation for mapping each word in an input sentence to a vector; in view of ¶19, ¶30, and ¶39, construct a graph from dependency triplets of a given sentence and decompose a dependency graph into small subunits in which each vertex (word) is only connected to the close neighbors so that each sentence is represented as a graph encoded with grammatical patterns between words and thereafter provide embedded representation for each word to encode semantic patterns beyond syntax); 
perform the following operations on each of the plurality of words as a target word (¶65, in one bio-relation extraction “bRE” task to discover biomedical relationships of interest protein-protein-interaction “PPI”, (1) retrieve PubMed abstracts describing PPIs, (2) classify text sentences as PPI relevant or not relevant, and (3) when protein entities have been recognized in the sentence, extract which protein-protein pairs having interaction relationship from the sentence; ¶68, learn a mapping of each word to a vector of real value using two types of unsupervised auxiliary tasks): 
determine a local annotation feature (¶69, capture local semantic patterns) and a global annotation feature of the target word (¶70, capture global semantic distribution), wherein the local annotation feature comprises the target word (¶72, an auxiliary task which learns to predict whether a given text sequence (short word window comprising a middle word) exists naturally in biomedical literature or not), and wherein the global annotation feature comprises a relationship between the target word and a recognized medical entity (¶75, another auxiliary task to catch word semantics within longer text sequences where each word is represented as a vector in an M dimensional feature space (per ¶54, words with similar meanings are mapped into points that are closer in the d-dim space while words with different semantic meanings are represented with points locating far away from each other in the d-dim space); see ¶79, Table I, Local ASK vs. Global ASK corresponding to each query / recognized bio-medical entity); 
determine a label for the target word from a plurality of candidate labels (¶68, learn mapping of each word to a vector of real value or embedding that describes the word’s semantic meaning from unlabeled text) based on the local annotation feature (¶72, real text fragments are labeled as positive examples and negative text fragments are generated by random word substitution in order to recognize if the word in the middle of the input window is related to its context or not and embed the words into an M-dimensional space) and the global annotation feature of the target word (¶75, catch word semantics within longer text sequences by generating a weighted sum of the longer text sequences’ included words’ embeddings (i.e., including the target word); ¶76, determine if one section of the longer text sequence is similar to the other section of the longer text sequence; ¶79, and see e.g. Table I, local embedding captures part of speech and local semantic while global embedding found words semantically close in their long range topics across a document); 
obtain a combination relationship between the target word and a previous word of the target word based on the label for the target word (¶72 and ¶74 in view of ¶69, local embedding of words into M-dimensional space recognizes if the word in the middle of the input window is related to its context or not in order to predict its relevance; ¶75 in view of ¶70, take the weighted sum of longer text sequence’s included words’ embedding (i.e., target words and words before and after the target words) and determine if one section of the longer text sequence is similar to the other section (see Table I, words in Global ASK) in order to capture words’ semantic patterns in long text sequence corresponding to (2) classify text sentences as PPI relevant or not relevant in ¶65), wherein the combination relationship comprises combination and non-combination (¶72, in local semantic patterns, words’ semantic meanings within the input window indicates if word in the middle of the input window is related to its context (i.e., “combination”) or not (i.e., “non-combination”); ¶76, in global semantic distribution, the weighted sum of all word embeddings indicate if text sentences are PPI relevant (i.e., “combination”) or not relevant (i.e., “non-combination”); see e.g., Table I local ASK shows words related to each other in local context and global ASK shows words related to each other in global context; words not in Table I are not related (non-combination) to each other in local context or global context); and 
recognize the combined word as the medical entity based on the combination relationship (¶79, Table I, example words mapped to the same “abstraction” as the query word according to local embedding and global embedding; i.e., example words in Table I are predicted as relevant to or exist naturally in biomedical literature; per ¶65, (3) when protein entities have been recognized in the sentence, extract which protein-protein pairs having interaction relationship).
Regarding Claims 6 and 21, Qi discloses wherein the local annotation feature further comprises X previous words of the target word and X posterior words of the target word, wherein X is a natural number (¶73, a sliding window of size 11 means middle word has five words before it and another five words after it; i.e., X = 5).  
Regarding Claim 7, Qi discloses wherein the local annotation feature further comprises a part of speech of the target word, parts of speech of the6BOE Ref.: X1709394JZ - AT Ref.: 35732-00196 PATENTX previous words of the target word, and parts of speech of the X posterior words of the target word (¶79, local embedding captures part of speech and local semantics; in view of ¶73, capturing parts of speech for words in the local window).
  Regarding Claims 8 and 21, Qi discloses wherein the global annotation feature further comprises i) a relationship between Y previous words of the target word and the recognized medical entity and ii) a relationship between Y posterior words of the target word and the recognized medical entity (¶65, in bRE tasks that aim to discover protein-protein-interaction “PPI”, the tasks aim to retrieve PubMed abstracts describing PPIs and classify text sentences as PPI relevant or not relevant in order to recognize or extract protein-protein pairs having interaction relationships from the sentence (i.e., capture global semantic similarities between middle words of local window and longer range words before and after across the document / paragraph / abstract); ¶79 and Table I global ASK for protein where global embedding found words semantically close in their long range topics across a document), and wherein Y is a natural number (¶70, global semantic distribution capture words’ semantic patterns in long paragraphs; ¶76, split documents into two sections and determine similarity between the two sections; e.g., Y = PubMed abstract length / 2).  
Regarding Claim 9, Qi discloses wherein the global annotation feature comprises whether the target word is contained in the recognized medical entity, whether the Y previous words of the target word are contained in the recognized medical entity, and whether the Y posterior words of the target word are contained in the recognized medical entity (¶65, in bRE tasks that aim to discover protein-protein-interaction “PPI”, the tasks aim to retrieve PubMed abstracts describing PPIs and classify text sentences as PPI relevant or not relevant in order to recognize or extract protein-protein pairs having interaction relationships from the sentence).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/25/2022